472 S.W.2d 140 (1971)
Daniel E. WHELAN, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 44197.
Court of Criminal Appeals of Texas.
November 2, 1971.
Ray, Kirkpatrick, Grant & Dennis by C. L. Ray, Jr., Marshall, for appellant.
Charles A. Allen, Dist. Atty., Bailey C. Moseley, Asst. Dist. Atty., Marshall, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ROBERTS, Judge.
This is an appeal from a misdemeanor conviction on a plea of guilty to the offense of driving a motor vehicle upon a public highway while intoxicated. Punishment was assessed by the court at 120 days in the county jail and a fine of $50.
The appellant's one ground of error is that the trial court did not admonish the defendant of the consequences of his plea of guilty and further states that Article 26.13, Vernon's Ann.C.C.P., requires such admonishment.
This being a misdemeanor conviction, there is no necessity for the trial court to admonish the defendant on his plea of guilty. Gallegos v. State, Tex.Cr.App., 425 S.W.2d 648; Foster v. State, Tex.Cr.App., 422 S.W.2d 447; Albrecht v. State, Tex.Cr. App., 424 S.W.2d 447.
There being no error, the judgment of the trial court is affirmed.